November 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      LASIKPLUS OF TEXAS, P.C AND LCA-VISION, INC., Appellants

NO. 14-12-01155-CV                          V.

                     FEDERICO MATTIOLI, MD, Appellee
                     ________________________________

      This cause, an appeal from the trial court’s interlocutory order denying
appellants’, LasikPlus of Texas, P.C. and LCA-Vision, Inc.’s, application for a
temporary injunction, signed, December 12, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the trial court’s
order. We therefore order the judgment of the court below AFFIRMED.

      We order appellants, LasikPlus of Texas, P.C and LCA-Vision, Inc., jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.